Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
No claims is/are amended.  Currently claims 1-20 are pending in this application and claims 3-5, 7-10, 15, 16, 18 are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 6, 12-14, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christmann (20130092863) in view of Muller (20140263863) further in view of  Dohi et al (20130319551) and Dilger et al (20020007854).
Regarding claim 1, Christmann, discloses a valve/actuator device with a position sensor mechanism (Para 21: for detecting position of 11) to determine a position of a valve, the device comprising: an actuator 2, wherein the actuator is in physical communication with the valve (attached to shaft 6); a position sensor target 11 attached to at least one part 10 of the actuator 2 that moves; and wherein the position sensor mechanism (Para 21) is configured to detect movement and a position of the position sensor target.
Christmann discloses a moving magnet 11 attached shaft for position detection but to fails to disclose a position sensor module detecting movement of position sensor target. Muller, Fig 1, teaches a position sensor module 9 (Para 53) to determine a position of a moving object 4, having a position sensor target 8 at part of the moving object 4; and wherein the position sensor module (Para 56) is configured to detect movement and a position of the position sensor target 8.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Christmann with a position sensor module detecting movement of position sensor target magnet as taught by Muller in order to enable detection of movement of moving object (actuator in Christmann).
Christmann as modified fails to disclose a microcontroller based switch device controlling the valve position by the actuator based on valve data determined using position sensor signal input data. Dohi, Fig. 1,6, discloses a switch device 3 to determine a position of a valve, the device comprising: an actuator 2, wherein the actuator is in physical communication with the valve 16; a microcontroller (control circuit in 51) within the housing, wherein the microcontroller is in communication with the actuator (through “stroke analogue signal” in Fig 6, Para 88) to control a position of the valve; a position sensor module 5,6, wherein the position sensor module is in communication with the microcontroller; a position sensor target 6,6a wherein the position sensor module 5,6 is configured to detect movement (relative to sensor 5) and a position of the position sensor target (relative to sensor 5), generate position data related to the position of the position sensor target (relative to sensor 5), and transmit the position data to the microcontroller, and the microcontroller is configured to determine a position of the valve based on the position data.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Christmann as modified with a microcontroller based switch device controlling the valve position by the actuator based on valve data determined using position sensor signal input data as taught by Dohi in order to enable valve control enhanced with position feedback.
Christmann as modified fails to disclose the switch device in housing attached to the actuator. Dilger, Fig 1-3, teaches an electronic controller for a valve 50 located in a housing 106 attached to the valve actuator 14,16.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Christmann as modified with a controller located in a housing attached to valve actuator as taught by Dilger  in order to enable a compact with device with integrated actuator/controller.
As to claim 2, Christmann as modified discloses the position module (in both Christmann and Muller the target being a magnet) as a magnetic sensor (which is a no-contact type sensor).
As to claim 6, Christmann discloses valve actuator as a diaphragm 5 valve actuator and the position sensor target 11 is attached to a diaphragm plate 8 and located within spring 15 of the diaphragm valve actuator.
Christmann as modified discloses a single spring 15 and fails to show multiple springs.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have provided a second spring, since it has been held that mere duplication of essential working parts of a device involves only routine sill in the art.  Thus, claiming a mere plurality of prior art elements is not an unobvious distinction over the prior art of record, because using plural elements would have produced a predictable result.
As to claim 12, Christmann fails to disclose an indicator module. Dohi teaches an indicator module 8 is in communication with the microcontroller (control circuit), wherein the indicator module is configured to visually indicate a position of the valve.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Christmann as modified with indicator module as taught by Dohi in order to enable a valve position visual indication.
Regarding claim 13, Christmann, discloses a system to determine a position of a valve, the system comprising: an actuator 2, wherein the actuator is in physical communication with the valve (attached to shaft 6)and the actuator is configured to move in a first direction to close the valve and to move in a second direction to open the valve (standard function of valve); a position sensor module (Para 11); and a position sensor target 11 attached to at least one part 10 of the actuator that moves; wherein the position sensor module is configured to detected movement and a position of the position sensor target.
Christmann discloses a moving magnet 11 attached shaft for position detection but to fails to disclose a position sensor module detecting movement of position sensor target. Muller, Fig 1, teaches a position sensor module 9 (Para 53) to determine a position of a moving object 4, having a position sensor target 8 at part of the moving object 4; and wherein the position sensor module (Para 56) is configured to detect movement and a position of the position sensor target 8.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Christmann with a position sensor module detecting movement of position sensor target magnet as taught by Muller in order to enable detection of movement of moving object (actuator in Christmann).
Christmann as modified fails to disclose a microcontroller based switch device controlling the valve position by the actuator based on valve data determined using position sensor signal input data. Dohi, Fig. 1,6, discloses a switch device 3 to determine a position of a valve, the device comprising: an actuator 2, wherein the actuator is in physical communication with the valve 16; a microcontroller (control circuit in 51) within the housing, wherein the microcontroller is in communication with the actuator (through “stroke analogue signal” in Fig 6, Para 88) to control a position of the valve; a position sensor module 5,6, wherein the position sensor module is in communication with the microcontroller; a position sensor target 6,6a wherein the position sensor module 5,6 is configured to detect movement (relative to sensor 5) and a position of the position sensor target (relative to sensor 5), generate position data related to the position of the position sensor target (relative to sensor 5), and transmit the position data to the microcontroller, and the microcontroller is configured to determine a position of the valve based on the position data.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Christmann as modified with a microcontroller based switch device controlling the valve position by the actuator based on valve data determined using position sensor signal input data as taught by Dohi in order to enable valve control enhanced with position feedback.
Christmann as modified fails to disclose the switch device in housing attached to the actuator. Dilger, Fig 1-3, teaches an electronic controller for a valve 50 located in a housing 106 attached to the valve actuator 14,16.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Christmann as modified with a controller located in a housing attached to valve actuator as taught by Dilger  in order to enable a compact with device with integrated actuator/controller.
As to claim 14, Christmann as modified discloses the position module (in both Christmann and Muller the target being a magnet) as a magnetic sensor (which is a no-contact type sensor).
As to claim 17, Christmann discloses valve actuator as a diaphragm 5 valve actuator and the position sensor target 11 is attached to a diaphragm plate 8 and located within spring 15 of the diaphragm valve actuator.
Christmann as modified discloses a single spring 15 and fails to show multiple springs.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have provided a second spring, since it has been held that mere duplication of essential working parts of a device involves only routine sill in the art.  Thus, claiming a mere plurality of prior art elements is not an unobvious distinction over the prior art of record, because using plural elements would have produced a predictable result.
Regarding claim 20, in making and/or using the device of Christmann, to determine a position of a valve, one would perform the steps of detecting a position of a position sensor target 11 by a position sensor module (Para 11), wherein the position sensor target is located within the valve, the position sensor target 11 attached to at least one part 10 of the actuator that moves and is in physical communication with the valve (attached to shaft 6); generating position data by the position sensor module (Para 11).
Christmann discloses a moving magnet 11 attached shaft for position detection but to fails to disclose a position sensor module detecting movement of position sensor target. Muller, Fig 1, teaches a position sensor module 9 (Para 53) to determine a position of a moving object 4, having a position sensor target 8 at part of the moving object 4; and wherein the position sensor module (Para 56) is configured to detect movement and a position of the position sensor target 8.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Christmann with a position sensor module detecting movement of position sensor target magnet as taught by Muller in order to enable detection of movement of moving object (actuator in Christmann).
Christmann as modified fails to disclose a microcontroller based switch device controlling the valve position by the actuator based on valve data determined using position sensor signal input data. Dohi, Fig. 1,6, discloses a switch device 3 to determine a position of a valve, the device comprising: an actuator 2, wherein the actuator is in physical communication with the valve 16; a microcontroller (control circuit in 51) within the housing, wherein the microcontroller is in communication with the actuator (through “stroke analogue signal” in Fig 6, Para 88) to control a position of the valve; a position sensor module 5,6, wherein the position sensor module is in communication with the microcontroller; a position sensor target 6,6a wherein the position sensor module 5,6 is configured to detect movement (relative to sensor 5) and a position of the position sensor target (relative to sensor 5), generate position data related to the position of the position sensor target (relative to sensor 5), and transmit the position data to the microcontroller, and the microcontroller is configured to determine a position of the valve based on the position data.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Christmann as modified with a microcontroller based switch device controlling the valve position by the actuator based on valve data determined using position sensor signal input data as taught by Dohi in order to enable valve control enhanced with position feedback.
Christmann discloses sensor target 11 located with the valve (in its actuator portion) but fails to disclose the position sensor module located within the valve.  Dilger, Fig 1, teaches a valve with a position sensor target 42 moving the valve and a position sensor module 44 located within the same space as the position sensor target 42.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Christmann as modified with position sensor module located within same space as the position sensor target (which in case of Christmann is valve actuator portion) as taught by Dilger in order to enable a convenient location for sensing of position target magnet movement.
Claim(s) 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christmann (20130092863) in view of (20140263863), Dohi et al (20130319551) and Dilger et al (20020007854) further in view of Dresselhaus et al (20060144438).
Christmann as modified discloses electronic controller (as shown by Dohi) comprising an indication module but fails to disclose a calibration module. Dresselhaus, Fig 3, teaches a valve controller including a calibration module 320.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Christmann as modified with a calibration module as taught by Dresselhaus in order to ensure precise valve control.
Response to Arguments
Applicant's arguments filed 08/06/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments that “Muller does not appear to be analogous art. A reference is analogous only if it is from the same field of endeavor or if it is reasonably pertinent to the particular problem the inventor is trying to solve. Wyers v. Master Lock Co., 616 F.3d 1231, 1237 (Fed. Cir. 2010). Muller pertains to detecting a position of model railroad turnaround points and is not from the same field of endeavor as Muller does not pertain to a valve control device” are not persuasive since in response to applicant's argument that Muller is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Christmann and Muller pertain to position sensing of a linearly moving object.
Applicant’s arguments that “Muller does not disclose a position sensor module that is configured to "detected movement and a position of the position sensor target, generate position data related to the position of the position sensor target” are not persuasive since Muller is cited to only show incorporation of a sensor in modular form.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine statements are clearly stated in the rejection reasoning above.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753